TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


 
NO. 03-06-00449-CR

 



Ex parte Matt Denison







FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY, 

NO. 10,962-A, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING





O R D E R



PER CURIAM

	The opinion issued by this court on September 14, 2006 and the mandate in this cause issued 
on November 30, 2006, are hereby withdrawn.  No notice of appeal was ever filed in this cause
number; therefore this case is voided.
	It is so ordered this 13th day of December 2006.

Before Chief Justice Law, and Justices Puryear and Pemberton

Filed:  December 13, 2006
Do Not Publish